     Case 3:17-cv-00601-MHL Document 78-6 Filed 03/08/19 Page 1 of 2 PageID# 952



 1                                                     EXHIBIT F

 2


 3

 4
                                                                                           jy.G. Sweigert, c/o
 5                                                                                              P.O. Box IS2
                                                                                             Mesa,AZ85211
 6                                                                            SDoliation-nodcelS)mulbox.ore


 7                                                                                              Feb.22,2019

 8
               Capt. Jason Tama,XISCG
 9             Captain oftiie Port
               USCG Sector New York
10             212 Coast Guard Dr.
               Staten Island^ NY 10305
11

               SUBJ;Clusure ofthe Port of Charleston,June 14"*,2017
12


13
               Captain:
14             As you may be aware,the true target ofa dirty bomb hoax appears to be the Port ofNew York
15
               and New Jersey(N.Y./N.J.). New evidence available via open sourced intelligence(OSINT)(in
               social media)provides indicators about the true intended target ofthe dirty bomb hoax ofJune
16
               H"",2017 was not the Port ofCharleston, South Carolina.
17
               The apparent terrorist-style controllers ofthe event(alleged to be Jason David Goodman and
18             George Webb Sweigert) were misinformed about the position ofthe MEMPHK MAERSK
               container ship and executed their "cyber-attack" a day late. Based on the totality ofnewer
19
               OSINT evidence,it appears when Goodman/Sweigert learned that the MEMPHIS MAERSK was
20             underway to the Port of Charleston that port became the new target ofopportunity.
21             Therefore,it may be prudent to reopen the investigation by the U.S. Coast Guard, which
22             (according to press releases at that time) was immediately turned over to Other law enforcement
               organizations with limited knowledge in maritime affairs and port security.
23


24
                Warm regards.
25


26               . G.Sweigert

27


28




     DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT F - 1
 Case 3:17-cv-00601-MHL Document 78-6 Filed 03/08/19 Page 2 of 2 PageID# 953




          Copies provided:


          Miehaei Farbiarz,esq.
          Chief       Coansei
          The Port Attthoriify of
          New York and New Jersey
          4 World Trade Center
          150 Greenwieh Street
          New York,NY 10007

          Mr.Nils Smed^aard Anderson
          Chief Bxeeutive Officer
          MAERSK,INC.
          180 Park Ave
          BuOding 105
          P.O.Box 950
          Florham Park, NJ 07932

          Threat Analysis Unit(ROIC)
          Office of the NJ
          Regional Operations Intelligence Center
          PO Box 7068
          West Trenton, NJ 08628

          Craig Carpenito
          U.S. Attorney
          U.S.^ Attorney's Office
          970 Broad Street,7th Floor
          Newark,NJ 07102

          JASON GOODMAN,CEO
          Mtiltintedia Systems Designs,Inc.
          252 7^^ Avenue,APT #6S
          New York,NY 10001




DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT F - 2
